             Case 1:18-cv-00590-AWI-EPG Document 54 Filed 05/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   TIENGKHAM SINGANONH,                                           Case No. 1:18-cv-00590-AWI-EPG (PC)
12                    Plaintiff,                                    ORDER FOLLOWING TELEPHONIC
                                                                    DISCOVERY AND STATUS
13          v.                                                      CONFERENCE
14   RODRIGUEZ, et al.,                                             (ECF Nos. 45 & 50)
15                    Defendants.
16

17            Tiengkham Singanonh (“Plaintiff”) is a former prisoner1 proceeding pro se and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
19            On May 13, 2020, the Court held a discovery and status conference. Plaintiff
20   telephonically appeared on his own behalf. Counsel Scott Hawkins telephonically appeared on
21   behalf of Defendants.
22            For the reasons stated on the record at the conference, IT IS ORDERED that:
23                 1. Plaintiff’s motion for injunctive relief (ECF No. 45) is DENIED as moot;
24                 2. Defendants’ motion to modify scheduling conference order (ECF No. 50) is
25                     GRANTED. A modified scheduling order will be issued in a separate order.
26                 3. No later than August 14, 2020, the parties shall email Courtroom Deputy
27
              1
                Plaintiff has alleged that he was a pretrial detainee at the time his constitutional rights were allegedly
28   violated. (ECF No. 14, p. 7).

                                                                1
          Case 1:18-cv-00590-AWI-EPG Document 54 Filed 05/14/20 Page 2 of 2



 1              Michelle Rooney (mrooney@caed.uscourts.gov) with an update regarding
 2              whether the parties want the Court to set a settlement conference.
 3
     IT IS SO ORDERED.
 4

 5
       Dated:   May 14, 2020                              /s/
 6                                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
